DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a system for implantation, classified in A61B17/1214.
II. Claims 15-20, drawn to a method of implantation, classified in A61B17/12022.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Group I does not have to be used with a method that requires a majority of the braided implant to be within the lumen of the delivery tube as required by the method of Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the invention require different field of search and search strategies,
(b) separate classification,
(c) divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ilya Mirov on 5/6/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Under 35 U.S.C. § 112(b), Appellant’s claims must particularly point out and distinctly claim the
subject matter the applicant regards as the invention. The statutory language of particularity and
distinctness indicates that claims must be cast in clear and not vague or ambiguous, terms. If, instead, “a
claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the
applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential).
Claim 12 recites the limitation "surface of a delivery tube" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this delivery tube is the same as the one introduced in Claim 8 or if this is another delivery tube being introduced. For compact prosecution purposes, examiner will interpret this delivery tube as the same introduced in claim 8. Appropriate correction is required. 
Claim 13 is also rejected due to its dependency on Claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sepetka et al. [2008/0281350].
	(Examiner notes the use of helical groove in the claim and although there is support for this shape (see Specification [0011]), examiner notes the use of spiral groove throughout the specification) With respect to Claim 1, Sepetka discloses: (Figures 2A-2E, 4) A system comprising: a delivery tube (microcatheter 125) configured to travel through vasculature (FIG. 4 illustrates further aspects of the embodiment of the invention shown in FIGS. 2A-2D which has been delivered into an aneurysm 300, [0192]) and comprising an outer surface (exterior of 125) comprising a helical groove thereon (…tip-coil screw 130 of the micro-catheter 125, [0177]); and a braided implant (Figure 2D, 165) comprising a braided spiral segment (central micro-ring 145 and frame arms 150, 140) (…frame elements can also be woven or braided, [0087]), the spiral segment being positioned within the helical groove and being configured, upon rotation of the delivery tube in relation to the braided implant, to disengage from the helical groove and thereby disengage the braided implant from the delivery tube (See Figure 2A for delivery and 2D for deployed configuration) (…first detachment is accomplished by unscrewing the tip of the micro-catheter 130 from the distal micro-nut 145 of the frame, [0184]).
	With respect to Claim 2, Sepetka discloses: The system of claim 1, wherein the spiral segment (145) is configured to contract radially upon disengaging from the helical groove (See Figure 2A and then 2D) (The device goes from an elongated position while along the delivery tube in 2A and contracts or shortens to the position seen in 2D).
	With respect to Claim 8, Sepetka discloses: An implantation system comprising: (Figures 2A-2E, 4) a delivery tube (microcatheter 125) comprising a helical groove (…tip-coil screw 130 of the micro-catheter 125, [0177]) thereon; and an implant (Figure 2D, 165) comprising: a tubular braid (See 165 in Figure 2A), and a braided spiral segment (central micro-ring 145 and frame arms 150, 140) comprising a common weave with the tubular braid (…frame elements can also be woven or braided, [0087]), wherein the braided spiral segment is positioned within the helical groove (See Figure 2A for delivery and 2D for deployed configuration) and is configured, upon rotation of the delivery tube in relation to the tubular braid, to disengage from the helical groove and thereby disengage the implant from the delivery tube (…first detachment is accomplished by unscrewing the tip of the micro-catheter 130 from the distal micro-nut 145 of the frame, [0184]).
	With respect to Claim 9, Sepetka discloses: The implantation system of claim 8, wherein the braided spiral segment (145) is configured to contract radially upon disengaging from the helical groove (See Figure 2A and then 2D) (The device goes from an elongated position while along the delivery tube in 2A and contracts or shortens to the position seen in 2D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. [2008/0281350] in view of Kusleika [2003/0176909].
	With respect to Claim 5, Sepetka discloses: The system of claim 1, wherein the braided implant comprises: an outer tubular segment (See Figure 2A, matrix 165) attached to the spiral segment and positioned over a portion of the outer surface of the delivery tube (See Figure 2A, 165 is folded over exterior of the delivery tube 125).
	However, Sepetka fails to disclose: an inner tubular segment positioned within a lumen of the delivery tube; and a fold positioned distal a distal end of the delivery tube from which the outer tubular segment and the inner tubular segment extend proximally.
	Within the same field of tubular delivery devices, Kusleika teaches: (See Figures 2 and 3) a braided implant (stent 26) comprising: an inner tubular segment positioned within a lumen of the delivery tube (delivery tube 22) (Stent distal region 46 may then be everted and tucked within delivery tube distal end 28, [0028]); and a fold positioned distal a distal end of the delivery tube (See distal end 42) (…stent 26 is everted over the distal end of delivery tube 22 and releasably secured to delivery tube 22, [0033]) from which the outer tubular segment and the inner tubular segment extend proximally (See annotated figure below).
[AltContent: textbox (See annotated figure to the left. Arrows point to distal fold at distal end 42 of the delivery tube and the inner tubular segment at distal region 46 within the distal end of the delivery tube. )]
    PNG
    media_image1.png
    196
    314
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device of Sepetka to include the distal fold and inner fold of Kusleika for the purpose of allowing easier entry into narrow target sites due to a smaller distal profile than proximal profile, [0037]. 
	With respect to Claim 6, Sepetka as modified by Kusleika teaches: (Figures 2A-2E, and 4) (FIG. 4 illustrates further aspects of the embodiment of the invention shown in FIGS. 2A-2D which has been delivered into an aneurysm 300, [0192]) further comprising an inner elongated member (pusher wire) disposed within the lumen (335) of the delivery tube (315) and configured to push the inner tubular segment distally through the lumen of the delivery tube (A pusher wire may be used to move the embolic agent 305 into the aneurysm sac, [0193]) (Thus, the pusher would be attached to the inner fold taught by Kusleika). 
	With respect to Claim 7, Sepetka as modified by Kusleika teaches: The system of claim 5, wherein at least a portion of the inner tubular segment is configured to invert when the inner tubular segment is pushed (A pusher wire may be used to move the embolic agent 305 into the aneurysm sac, [0193]; Sepetka) distally out of the lumen of the delivery tube (Stent 26 is then free to radially expand and retain its previous, non-everted shape, [0036]; Kusleika).
	
	With respect to Claim 12, Sepetka discloses: The implantation system of claim 8, wherein the tubular braid comprises: an outer tubular segment (See Figure 2A, matrix 165) attached to the spiral segment and positioned over an outer surface of a delivery tube (See Figure 2A, 165 is folded over exterior of the delivery tube 125).
Sepetka fails to teach: an inner tubular segment positioned within a lumen of the delivery tube; and a fold positioned distal a distal end of the delivery tube from which the outer tubular segment and the inner tubular segment extend proximally.
Within the same field of tubular delivery devices, Kusleika teaches: (See Figures 2 and 3)  a tubular braid (stent 26) comprising: an inner tubular segment positioned within a lumen of the delivery tube (delivery tube 22) (Stent distal region 46 may then be everted and tucked within delivery tube distal end 28, [0028]); and a fold positioned distal a distal end of the delivery tube (See distal end 42) (…stent 26 is everted over the distal end of delivery tube 22 and releasably secured to delivery tube 22, [0033]) from which the outer tubular segment and the inner tubular segment extend proximally (See annotated figure below).
[AltContent: textbox (See annotated figure to the left. Arrows point to distal fold at distal end 42 of the delivery tube and the inner tubular segment at distal region 46 within the distal end of the delivery tube. )]
    PNG
    media_image1.png
    196
    314
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device of Sepetka to include the distal fold and inner fold of Kusleika for the purpose of allowing easier entry into narrow target sites due to a smaller distal profile than proximal profile, [0037]. 

	With respect to Claim 13, Sepetka as modified by Kusleika teaches: (Figures 2A-2E, and 4) (FIG. 4 illustrates further aspects of the embodiment of the invention shown in FIGS. 2A-2D which has been delivered into an aneurysm 300, [0192]) The implantation system of claim 12, further comprising an inner elongated member (pusher wire) disposed within the lumen (335) of the delivery tube (315) and configured to push the inner tubular segment distally through the lumen of the delivery tube (A pusher wire may be used to move the embolic agent 305 into the aneurysm sac, [0193]) (Thus, the pusher would be attached to the inner fold taught by Kusleika).
	With respect to Claim 14, Sepetka as modified by Kusleika teaches: The implantation system of claim 8, wherein at least a portion of the tubular braid is configured to invert when the implant is moved from a delivery configuration to an implanted configuration (A pusher wire may be used to move the embolic agent 305 into the aneurysm sac, [0193]; Sepetka) (Stent 26 is then free to radially expand and retain its previous, non-everted shape, [0036]; Kusleika).
	
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. [2008/0281350] in view of Jayaraman [2005/0187564].
	With respect to Claim 3, Sepetka discloses: The system of claim 1, including a delivery tube, a braided implant, and a spiral segment.
	Sepetka fails to teach: the spiral segment comprises a shape memory material and wherein the memory shape metal is configured to move from a deformed shape when the spiral segment is positioned within the helical groove to a predetermined shape upon disengaging from the helical groove.
	Within the same field of occlusive devices, Jayaraman teaches: a spiral segment (…present invention also relates to a method of manufacturing coils and delivery of those coils, [0093]) which comprises shape memory material (…substantially straight piece of nitinol wire may be introduced into specific regions of the body, [0093]), and that is configured to move from a deformed shape during delivery and (…thereafter assumes a pre-set geometry. The delivery may take place through a sheath that serves a similar purpose to that of a catheter, [0093]) to a predetermined shape upon disengaging from the delivery device (Upon reaching the end of the delivery system…the wire may assume a predetermined shape, [0093]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the spiral segment of Sepetka to be made of a shape memory material as taught by Jayaraman for the purpose of having a coil initially provided in one state during delivery…and a final shape after deployment for an optimal placement, [0100]. 
	With respect to Claim 10, Sepetka discloses: The implantation system of claim 8, including a delivery tube, a braided implant, and a spiral segment.
Sepetka fails to teach: wherein the braided spiral segment comprises a memory shape metal configured to move from a deformed shape when the braided spiral segment is positioned within the helical groove to a predetermined shape upon the braided spiral segment disengaging from the helical groove.
Within the same field of occlusive devices, Jayaraman teaches: (…present invention also relates to a method of manufacturing coils and delivery of those coils, [0093]) wherein the braided spiral segment comprises a memory shape metal (…substantially straight piece of nitinol wire may be introduced into specific regions of the body, [0093]) configured to move from a deformed shape when in a delivery configuration (…thereafter assumes a pre-set geometry. The delivery may take place through a sheath that serves a similar purpose to that of a catheter, [0093]) to a predetermined shape upon the braided spiral segment disengaging from the helical groove (Upon reaching the end of the delivery system…the wire may assume a predetermined shape, [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the spiral segment of Sepetka to be made of a shape memory material as taught by Jayaraman for the purpose of having a coil initially provided in one state…and when delivered the coil assumes a final shape, [0100]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10905431. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application. Specifically, the patent claims also recite a system comprising a delivery tube with a lumen and spiral/helical groove on the outer surface and a braided implant comprising a spiral/coiled segment that is configured to engage the groove of the delivery tube while in a delivery configuration and disengage from the delivery tube upon rotation of the delivery tube in a deployed configuration. The patent also claims the spiral/coiled element may be comprised of a memory shape metal that is positioned within the spiral/helical groove in a deformed shape and upon disengaging/delivery moves to a predetermined shape. The patent further claims a fold at the distal end of the delivery tube, an outer fold segment (equivalent to outer tubular segment) attached to the spiral segment over a portion of the delivery tube outer surface, an inner fold segment (equivalent to inner tubular segment) within the lumen of the delivery tube, and an inner elongated member inside the lumen of the delivery tube configured to push the inner tubular segment distally through the delivery tube. Lastly, the patent claims 
Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10905431 in view of Sepetka et al. [2008/0281350]. 
With respect to Claims 2, 9, and 16, of the instant application recite the limitations of the spiral segment contracting radially upon disengaging from the helical/spiral groove absent from the patent claims. However, Sepetka teaches: wherein the spiral segment (145) is configured to contract radially upon disengaging from the helical groove (See Figure 2A and then 2D) (The device goes from an elongated position while along the delivery tube in 2A and contracts or shortens to the position seen in 2D). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the patent to contract radially upon disengagement from the helical/spiral groove of the delivery tube as taught by Sepetka, for the purpose of moving the device into an expanded condition from the delivery tube, [0182, Sepetka]. 
Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10905431 in view of Kusleika [2003/0176909]. 
With respect to Claims : The device of claims 1, 8, and 15, which includes the fold at the distal end of the delivery tube, the inner (within the delivery tube) and outer (attached to the spiral/helical/coiled segment and positioned on the outer surface of the delivery tube) fold/tubular segments, and the inner elongated member configured to push the inner fold/tubular segment distally out of the lumen of the delivery tube.
The patent fails to recite: wherein at least a portion of the inner tubular braid is disposed within the lumen of the delivery tube is configured to invert when said portion is pushed distally out of the lumen of the delivery tube. 
Within the same field of tubular delivery devices, Kusleika teaches: wherein at least a portion of the inner tubular braid segment is disposed within the lumen of the delivery tube is configured to invert when said portion is pushed distally out of the lumen of the delivery tube (Stent 26 is then free to radially expand and retain its previous, non-everted shape, [0036]; Kusleika).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the patent to have a portion of the inner tubuar/fold segment invert when pushed distally out of the lumen of the delivery tube for the purpose of having a smaller distal profile than proximal profile, which allows for easier entry into narrow target sites, [0037, Kusleika]. 
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The ODP rejections of 4 and 11 will also need to be addressed and obviated prior to allowance as well. 
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach: wherein the spiral segment is configured to form a conical helix shape obstructing the opening of the braided sack portion upon disengaging from the helical groove.
Closest cited prior art Sepetka discloses: a braided implant (165) moveable to an implanted shape (See Figure 4) comprising a braided sack portion (semi-porous matrix 330) which comprises an opening from which the spiral segment extends (See Figure 2E, opening through lumen formed by element 145).
Sepetka fails to teach: wherein the spiral segment is configured to form a conical helix shape obstructing the opening of the braided sack portion upon disengaging from the helical groove.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771